DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see the appeal brief filed 12/30/2020, with respect to the rejection(s) made under 35 U.S.C. §103, have been fully considered and are persuasive.  Scanlon does disclose that the thermoplastic polymer of the nosecone can be any number of forms; however, as the applicant states, injection molding provides a specific structure to the polymer and thus cannot be considered merely a product-by-process limitation of the invention.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ivakitch (US Publication No: 2013/0205800).
In view of the appeal brief filed on 12/30/2020, PROSECUTION IS HEREBY REOPENED. A new grounds of rejection set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.

 /KENNETH BOMBERG/             Supervisory Patent Examiner, Art Unit 3745                                                                                                                                                                                           


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scanlon (US Patent No: 5,252,160) in view of Ivakitch (US Publication No: 2013/0205800).
Regarding Claim 1: Scanlon discloses a nosecone (Figure 1, No. 10) component for a gas turbine engine.  The component comprises at least one polymeric substrate (14; Column 3, Lines 33-38) forming the nosecone component and having at least one exposed surface (Figure 1) and at least one metallic plating layer (12; Column 3, Lines 33-34) deposited on the at least one exposed surface of the at least one polymeric substrate.  Scanlon, however, fails to disclose the polymeric substrate being injection molded.
Ivakitch teaches a gas turbine engine component (Figure 2, No. 32) comprising a polymeric substrate (Paragraph [0040], Lines 3-5) and a coating (Paragraph [0040], Lines 7-10), wherein the polymeric substrate is injection molded (Paragraph [0040], Lines 1-3).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the gas turbine engine component structure of Scanlon with a polymeric substrate and a coating via injection molding, as taught by Ivakitch, which would have only yielded the predictable result of a PEEK plastic nosecone which was injection molded and then coated.  Both Scanlon and Ivakitch disclose the polymeric substrates of the respective gas turbine engine components to be polyether ether ketone (“PEEK”) (Scanlon: Column 3, Lines 37-38; Ivakitch: Paragraph [0040], Lines 3-5), Scanlon discloses that the PEEK material may be formed in any number of ways (Column 4, Lines 55-57), and injection molding is a known technique for fabricating polymeric substrates, and in the present case, injection molding is being used to fabricate gas turbine engine components each comprising the same polymeric 
Regarding Claim 2: Scanlon, as modified by Ivakitch, discloses the nosecone component of Claim 1, wherein the at least one injection molded polymeric substrate is formed into a unitary forward cone (10) (Scanlon: Figure 1; Column 3, Lines 22-24).
Regarding Claim 8: Scanlon, as modified by Ivakitch, discloses the nosecone component of Claim 1, wherein the at least one injection molded polymeric substrate is formed into a spinner (Scanlon: Figure 1; Column 3, Lines 22-24).
Claims 3, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scanlon and Ivakitch as applied to claim 2 above, and further in view of Chou (US Patent No: 6,358,014).
Regarding Claims 3 and 5: Scanlon, as modified by Ivakitch, discloses the component of Claim 2; however, Scanlon fails to disclose the unitary forward cone including a plurality of circumferential and axial ribs and the injection molded polymeric substrate being formed to include a plurality of reinforcing ribs.
Chou teaches a spinner (Figure 2, No. 30) for a gas turbine engine, wherein the spinner comprises a plurality of circumferential (46) and axial (44) ribs or a plurality of reinforcing ribs (44, 46) (Column 3, Lines 6-9 and 17-20).

Regarding Claim 7: Scanlon, as modified by Ivakitch and Chou, discloses the component of Claim 5, wherein the plurality of reinforcing ribs is a plurality of continuous ribs (Chou: Figure 2, No. 46; Column 3, Lines 20-24).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scanlon, Ivakitch, and Chou as applied to claim 3 above, and further in view of Boots (US Patent No: 6,772,086).
Regarding Claim 4: Scanlon, as modified by Ivakitch and Chou, discloses the component of Claim 3; however, Scanlon fails to disclose a plurality of shear ribs connecting intersections of the plurality of circumferential ribs and the plurality of axial ribs.
Boots teaches a dome assembly (Figure 1, No. 10) comprising a plurality of shear ribs (20g-l) connecting intersections (12c-h) of a plurality of circumferential ribs (22a-f) and a plurality of axial ribs (22g-l) (Figure 1).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the nosecone component of Scanlon, as modified by Ivakitch and Chou, with a plurality of shear ribs connecting intersections of the plurality of circumferential ribs and the plurality of axial ribs, as taught by Boots, for .
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scanlon and Ivakitch as applied to claim 2 above, and further in view of Anghileri (US Patent No: 8,2551,670).
Regarding Claim 5: Scanlon, as modified by Ivakitch, discloses the component of Claim 2; however, Scanlon fails to disclose the injection molded polymeric substrate being formed to include a plurality of reinforcing ribs.
Anghileri teaches a cone (Figures 1 & 9, No. 1) for a gas turbine engine, wherein the cone comprises a plurality of reinforcing ribs (4; Column 4, Lines 28-30).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the component of Scanlon, as modified by Ivakitch, with a plurality of reinforcing ribs, as taught by Anghileri, for the purpose of providing distributed reinforcement to the cone and sufficient protection to the cone in the event of a collision (Column 1, Lines 39-44; Column 4, Lines 28-30).
Regarding Claim 6: Scanlon, as modified by Ivakitch and Anghileri, discloses the component of Claim 5, wherein each rib of the plurality of reinforcing ribs includes a first height, a second height, a first width, and a second width, the second height being greater than the first height (see annotated figure in previous office action).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scanlon and Ivakitch as applied to claim 1 above, and further in view of Prasad (US Patent No: 8,286,654).
Regarding Claim 9: Scanlon, as modified by Ivakitch, discloses the component of Claim 1; however, Scanlon fails to disclose the at least one exposed surface being texturized to direct a fluid off of the at least one exposed surface.
Prasad teaches a nosecone (Figure 9, No. 48) for a gas turbine engine, wherein a surface (108) of the nosecone is texturized (186, 188; Column 4, Lines 59-62) to direct a fluid off of the surface (Figure 9, No. 25; Column 5, Lines 32-37).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the nosecone surface of Scanlon, as modified by Ivakitch, texturized, as taught by Prasad, for the purpose of directing and accelerating the incoming airflow, thereby increasing the Mach number of said incoming airflow, thus counteracting the acoustic power radiating from the inlet during takeoff and cutback and thus enhancing noise attenuation (Column 5, Lines 34-40).
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breakwall (US Patent No: 6,561,763) in view of Scanlon and Ivakitch.
Regarding Claim 10: Breakwall discloses a gas turbine engine.  The engine comprises a hub (Figure 2, No. 38) and an attachment ring (64) coupled to the hub. Breakwall, however, fails to disclose the attachment ring including a first at least one injection molded polymeric substrate having a first at least one exposed surface and a first at least one metallic plating layer deposited on the first at least one exposed surface.
Scanlon teaches a nosecone for a gas turbine engine, the nosecone having at least one polymeric substrate (14) having a first at least one exposed surface and a first at least one metallic plating layer (12) deposited on the first at least one exposed surface.

Ivakitch teaches a gas turbine engine component (Figure 2, No. 32) comprising a polymeric substrate (Paragraph [0040], Lines 3-5) and a coating (Paragraph [0040], Lines 7-10), wherein the polymeric substrate is injection molded (Paragraph [0040], Lines 1-3).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the gas turbine engine component structure of Breakwall, as modified by Scanlon, with a polymeric substrate and a coating via injection molding, as taught by Ivakitch, which would have only yielded the predictable result of a PEEK plastic nosecone which was injection molded and then coated.  Both Breakwall, as modified by Scanlon, and Ivakitch disclose the polymeric substrates of the respective gas turbine engine components to be polyether ether ketone (“PEEK”) (Scanlon: Column 3, Lines 37-38; Ivakitch: Paragraph [0040], Lines 3-5), Scanlon discloses that the PEEK material may be formed in any number of ways (Column 4, Lines 55-57), and injection molding is a known technique for fabricating polymeric substrates, and in the present case, injection molding is being used to fabricate gas turbine engine components each comprising the same polymeric substrate (“PEEK”).  Thus, there is a reasonable expectation of success for the combination of Breakwall, as modified by Scanlon, and Ivakitch, since Ivakitch uses the same materials as applicant 
Regarding Claim 11: Breakwall, as currently modified by Scanlon and Ivakitch, discloses the engine of Claim 10; however, Breakwall fails to disclose a unitary forward cone coupled to the attachment ring, the cone including a second at least one polymeric substrate having a second at least one exposed surface and a second at least one metallic plating layer deposited on the second at least one exposed surface.
Scanlon further teaches a unitary forward nosecone for a gas turbine engine, the nosecone having at least one polymeric substrate (14) having a first at least one exposed surface and a first at least one metallic plating layer (12) deposited on the first at least one exposed surface.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify further the cone of the gas turbine engine of Breakwall, as currently modified by Scanlon and Ivakitch, a unitary forward cone coupled to the attachment ring and with a second at least one polymeric substrate and a second at least one metallic plating layer, as also taught by Scanlon, for the purpose of providing the hub with enhanced impact resistance and erosion resistance (Column 2, Lines 50-57).
Regarding Claim 12: Breakwall, as currently modified by Scanlon and Ivakitch, discloses the engine of Claim 10, further including a spinner (46) coupled to the 
Scanlon further teaches a nosecone for a gas turbine engine, the nosecone having at least one polymeric substrate (14) having a first at least one exposed surface and a first at least one metallic plating layer (12) deposited on the first at least one exposed surface.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify further the spinner of the gas turbine engine of Breakwall, as currently modified by Scanlon and Ivakitch, with a second at least one polymeric substrate and a second at least one metallic plating layer, as also taught by Scanlon, for the purpose of providing the hub with enhanced impact resistance and erosion resistance (Column 2, Lines 50-57).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breakwall, Scanlon, and Ivakitch as applied to claim 11 above, and further in view of Chou.
Regarding Claim 13: Breakwall, as modified by Scanlon and Ivakitch, discloses the engine of Claim 11; however, Breakwall fails to disclose the unitary forward cone or second polymeric substrate including a plurality of circumferential and axial ribs or a plurality of reinforcing ribs.
Chou teaches a spinner (Figure 2, No. 30) for a gas turbine engine, wherein the spinner comprises a plurality of circumferential (46) and axial (44) ribs.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the unitary forward cone of Breakwall, as modified by Scanlon and Ivakitch, with a plurality of circumferential and axial ribs, as .
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breakwall, Scanlon, and Ivakitch as applied to claim 11 above, and further in view of Anghileri.
Regarding Claim 14: Breakwall, as modified by Scanlon and Ivakitch, discloses the engine of Claim 11; however, Breakwall fails to disclose the second at least one polymeric substrate being formed to include a plurality a reinforcing ribs.
Anghileri teaches a cone (Figures 1 & 9, No. 1) for a gas turbine engine, wherein the cone comprises a plurality of reinforcing ribs (4; Column 4, Lines 28-30).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the substrate of the cone of Breakwall, as modified by Scanlon and Ivakitch, with a plurality of reinforcing ribs, as taught by Anghileri, for the purpose of providing distributed reinforcement to the cone and sufficient protection to the cone in the event of a collision (Column 1, Lines 39-44; Column 4, Lines 28-30).
Regarding Claim 15: Breakwall, as modified by Scanlon, Ivakitch, and Anghileri, discloses the engine of Claim 14, wherein each rib of the plurality of reinforcing ribs includes a first height, a second height, a first width, and a second width, the second height being greater than the first height (see previous office action).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564.  The examiner can normally be reached on M-F 8 AM-5:30 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L SEHN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Primary Examiner, Art Unit 3745